NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                 Nos. 19-2738 & 19-3412
                                       __________

                  TRANSCONTINENTAL GAS PIPE LINE CO LLC

                                             v.

     PERMANENT EASEMENT FOR 2.59 ACRES, TEMPORARY EASEMENTS
    FOR 5.45 ACRES AND TEMPORARY ACCESS EASEMENT FOR 2.12 ACRES
     IN PINE GROVE TOWNSHIP, SCHUYLKILL COUNTY, PA, TAX PARCEL
    NUMBER 21-04-0016.000 361, CHAPEL DRIVE, PINE GROVE, PINE GROVE
    TOWNSHIP, SCHUYLKILL COUNTY PA; RYAN J. REGEC; ALL UNKNOWN
                      OWNERS; FULTON BANK, N.A.

                                              Ryan J. Regec,
                                              Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 4:17-cv-00289)
                      District Judge: Honorable Matthew W. Brann
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 22, 2020
              Before: JORDAN, MATEY and NYGAARD, Circuit Judges

                            (Opinion filed: October 28, 2020)
                                     ___________

                                        OPINION*
                                       ___________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Before the Court are consolidated appeals from appellant Ryan Regec, the

defendant in a condemnation action under the Natural Gas Act, 15 U.S.C. § 717 et seq.,

filed by appellee Transcontinental Gas Pipeline Company LLC (Transco). The

underlying two orders of the District Court struck several of Regec’s filings from the

docket and imposed sanctions (C.A. No. 19-2738), and granted Transco’s motion to

vacate an arbitration award obtained by Regec (C.A. No. 19-3412), respectively. After

consideration of the parties arguments on appeal, we conclude as follows: (1) We lack

jurisdiction to review the interlocutory order at issue in C.A. No. 19-2738 because Regec

did not appeal the District Court’s entry of final judgment, and we will thus grant

Transco’s motion to dismiss that appeal; (2) We have jurisdiction under the Federal

Arbitration Act (FAA) to review the order at issue in C.A. No. 19-3412 and, addressing

the merits, will affirm the District Court’s vacatur of the arbitration award; and (3) We

lack jurisdiction to consider any other orders entered by the District Court.

                                      I. Background

       In early 2017, Transco received authorization from the federal government to

construct a natural gas pipeline. Building the pipeline required rights-of-way over

several tracts of private property, including property owned by Regec.

       There was opportunity to negotiate, without court intervention, how much money

Regec should be paid for Transco’s use of his property. But the parties could not agree

on a price. From that disagreement was born this protracted litigation.
                                             2
A.     The early stages: Transco’s suit, and Regec’s torrential response.

       Transco made the first moves, filing in the United States District Court for the

Middle District of Pennsylvania a complaint in condemnation, a motion for partial

summary judgment on the issue of its ability to condemn, and a motion for a preliminary

injunction that would immediately grant Transco possession of the sought-after rights-of-

way. Over Regec’s counseled opposition, Transco’s motions were granted. After an

unsuccessful appeal by Regec,1 action resumed in the District Court, with due

compensation the only issue left on the table.

       Regec, at this point litigating pro se, made the next fifty or so moves. Initially, he

filed in the District Court applications for relief that, in the main, questioned the premise

of virtually every aspect of the proceedings. By way of but a few examples, Regec

argued that the presiding District Judge was not properly appointed, that Transco’s

attorneys lack contractual authority to prosecute the case on behalf of Transco, that

discovery requests directed at Regec were improper as a rule, and that federal district

courts in general are not valid tribunals. Addressing what it characterized as Regec’s

“plethora of futile motions,” the District Court concluded that all of the subject filings



1
  Exercising jurisdiction under 28 U.S.C. § 1292(a)(1), we affirmed the underlying order
of the District Court in part—insofar as it granted preliminary injunctive relief. See
Transcon. Gas Pipe Line Co., LLC v. Permanent Easement for 2.59 Acres, 709 F. App’x
109, 110 (3d Cir. 2017) (per curiam). We dismissed Regec’s appeal, in remaining part,
for lack of appellate jurisdiction, reasoning that the District Court’s order regarding
condemnation authority was not immediately appealable as a final order because the issue
of compensation owed to Regec had not yet been resolved. See id. at 111.
                                               3
would be “summarily denied and/or stricken pursuant to Federal Rule of Civil Procedure

12(f).” Transco’s Supplemental Appendix (SA) 233.2

       A new crop of filings from Regec fared no better; the District Court denied or

struck them all by orders entered in mid and late 2018. Regec then filed a document

titled “Bond,” in which he questioned the legitimacy of currently circulated money. He

also filed three virtually identical letters, the stated purpose of each being both to confirm

a purported settlement of the case between he and Transco, and to undo the District

Court’s condemnation order.

       Transco moved to strike the foregoing four filings, and to recover costs and fees

incurred in responding to them. The District Court granted the motion in full. It

reasoned: “The Court . . . has until this point declined to sanction Mr. Regec for his

irrelevant filings,” but “[a]t this stage . . . the Court can only conclude that Mr. Regec is

engaging in his docket conduct [] ‘in bad faith, vexatiously . . . [and] for oppressive

reasons.’” SA 394 (citation omitted). The District Court ordered Transco to provide a bill

of costs/fees within 14 days, which it did.

B.     Regec is undeterred; new filings result in the order at issue in C.A. No. 19-2738.

       Despite the imposition of sanctions, Regec continued with his filing fusillade. In

response, the District Court entered an order on July 12, 2019, striking nineteen of



2
  Rule 12(f) permits district courts to “strike from a pleading” baseless defenses and
scandalous allegations, among other things. The District Court struck thirteen of Regec’s
filings (ECF Nos. 51, 73, 86-87, 89, 96-100, 103, 108, 112).
                                                4
Regec’s then-recent filings. See SA 31. Observing that Regec had filed various

“inappropriate and largely incomprehensible documents” despite repeated warnings

against doing so, SA 30, the District Court again ordered him to pay Transco’s relevant

fees and costs. The District Court noted that Regec had failed to pay prior sanctions, and

it warned him that unpaid sanctions would result in a reduction of any award of just

compensation.3 Regec appealed the July 12, 2019 order, and the appeal was docketed at

C.A. No. 19-2738. Transco moved to dismiss the appeal for lack of appellate jurisdiction

based on the absence, at that time, of final judgment entered by the District Court.

C.     Regec’s arbitration gambit and the order at issue in C.A. No. 19-3412.

       Although struck from the case, one of the nineteen filings related to the District

Court’s July 12, 2019 order took on a life of its own. That entry (SA 733-37) included a

copy of a “foreign final judgment via arbitration award” (the arbitration award)

apparently issued by a Bakersfield, California organization called the “Healing My

People Arbitration Association.”4 The arbitration award, featuring both a style and legal

philosophy strikingly similar to Regec’s myriad filings in the District Court, describes an

alleged breach by Transco of a ‘contract’ it entered into with Regec via “tacit

acquiescence.” The arbitrator—Robert Presley, the self-described “Director” of the


3
  Regec’s stated reason for not paying Transco’s fees and costs had been that he was not
sure what “specie” of payment was acceptable to Transco and the District Court. He
laments that his payment-form inquiry was “ignored.” Regec. Br. 28.
4
 Information about this arbitration outfit previously could be obtained through its
website, see http://hmpservices.org/. As of this writing, however, that appears to no
                                              5
Healing My People Arbitration Association—awarded Regec approximately fifty-five

million dollars. Transco did not participate in the arbitration. Arbitrator Presley mailed a

copy of the arbitration award, not to Transco’s counsel of record in this case, but to

Transco’s office in Texas.

       Although the filing containing the arbitration award was struck by the District

Court, Regec nevertheless requested confirmation of the award under the FAA. See 9

U.S.C. § 9. Transco responded with a motion to vacate the award under § 10(a) of the

FAA, claiming that the award is “null and void.” SA 776. Transco also advanced a due

process argument. Describing the arbitration dispute as “another chapter of this case’s

hefty tome of the irrelevant,” SA 32, the District Court granted Transco’s motion by

order entered October 8, 2019. Regec’s appeal of that order was docketed at C.A. No.

19-3412, and was eventually consolidated with C.A. No. 19-2738 for briefing and

disposition.

       While those appeals were pending, Regec’s case went to trial and a finding was

made as to compensation. The District Court ultimately entered an amended judgment in

Regec’s favor, for $76,723.20, and by separate order reduced that amount by $25,228.70

based on his aggregated unpaid sanctions. See SA 879-881. Regec did not file a notice of

appeal relative to final judgment.

                             II. The Extent of Our Jurisdiction




longer be the case.
                                             6
       The District Court exercised jurisdiction under 15 U.S.C. § 717f(h) and 28 U.S.C.

§ 1331. There is a dispute about whether the District Court properly exercised

jurisdiction at all turns, which we will address later in the opinion. There is also a dispute

over whether we have jurisdiction to hear the consolidated appeals and, if so, the breadth

of that jurisdiction. Regardless of the parties’ jurisdictional arguments, “every federal

appellate court has a special obligation to ‘satisfy itself not only of its own jurisdiction,

but also that of the lower courts in a cause under review.’” Bender v. Williamsport Area

Sch. Dist., 475 U.S. 534, 541 (1986) (citation omitted).

A.     We lack jurisdiction to review the District Court’s July 12, 2019 order.

       Jurisdiction under 28 U.S.C. § 1291 is limited to appeals from final decisions of

the district courts. See Weber v. McGrogan, 939 F.3d 232, 236 (3d Cir. 2019). “A ‘final

decision’ is ‘one which ends the litigation on the merits and leaves nothing for the court

to do but execute the judgment.’” Id. (quoting Catlin v. United States, 324 U.S. 229, 233

(1945)). At the time Regec filed his appeal of the July 12, 2019 order, litigation in the

District Court was ongoing. Jurisdiction under § 1291 was lacking.5

       Since then, however, the District Court has entered final judgment. In the order

consolidating the two appeals, we asked the parties to address the effect of that

development, insofar as our Cape May Greene doctrine6 “permits the ripening of a notice


5
  The collateral order doctrine does not support a contrary conclusion, insofar as the
District Court’s July 12, 2019 order was not generative of an “important issue.” Martin v.
Brown, 63 F.3d 1252, 1259 (3d Cir. 2009).
6
  See generally Cape May Greene, Inc. v. Warren, 698 F.2d 179 (3d Cir. 1983).
                                             7
of appeal from a decision that is not immediately appealable but that becomes appealable

before we take action on the appeal.” Marshall v. Comm’r Pa. Dep’t of Corr., 840 F.3d

92, 96 (3d Cir. 2016) (per curiam); see also Lazy Oil Co. v. Witco Corp., 166 F.3d 581,

585 (3d Cir. 1999).

       Transco argues that the Cape May Greene doctrine is inapplicable for reasons set

forth in ADAPT of Philadelphia v. Philadelphia Housing Authority, 433 F.3d 353, 365

(3d Cir. 2006) (rejecting applicability of Cape May Greene and Lazy Oil “to discovery or

similar interlocutory orders,” and holding “that appeals from discovery orders do not

qualify as premature appeals that may ripen upon entry of final judgment”). See Transco

Br. 19-21. Transco argues in the alternative that it will be unfairly prejudiced if we

consider the appeal at C.A. No. 19-2738. See Transco. Br. 21; cf. Khan v. Att’y Gen.,

691 F.3d 488, 493 (3d Cir. 2012) (noting that Cape May Greene doctrine applies “where

there is no showing of prejudice by the adverse party and we have not taken action on the

merits of an appeal”). For his part, Regec posits that we can exercise jurisdiction to

review the July 12, 2019 order (among others) under § 1292(a)(1) because it is

“inextricably bound up” with the order granting Transco’s motion for preliminary

injunction that we reviewed back in 2017. See Regec. Br. 10 (citing SEC v. Black, 163

F.3d 188, 194 (3d Cir. 1998)).7


7
  Regec’s reliance on Black is misplaced. There, we held that we could immediately
review under § 1292(a)(1) certain orders bearing on procedural aspects of a hearing that
culminated in modification of a preliminary injunction, insofar as those orders were “part
of” the appeal of the modification order. Black,163 F.3d at 194. Here, by contrast, the
                                             8
       We agree with Transco’s primary argument. The sanctions order here was purely

interlocutory and could not ripen under Cape May Greene. See ADAPT, 433 F.3d at 365

(concluding that “whatever the continued viability of Lazy Oil may be, it cannot control

interlocutory orders such as the discovery orders found here or the sanctions order of the

nature found in [Lazorko v. Pa. Hosp., 237 F.3d 242 (3d Cir. 2000)]”); cf. FirsTier

Mortg. Co. v. Inv’rs Mortg. Ins. Co., 498 U.S. 269, 276 (1991) (characterizing a Rule 11

sanctions order as “clearly interlocutory”); Lazorko, 237 F.3d at 248 (same). We thus

lack jurisdiction to review the July 12, 2019 order.8 Accordingly, Transco’s motion to

dismiss the appeal at C.A. No. 19-2738 is granted.

B.     We have jurisdiction to review the District Court’s October 8, 2019 order.

       The District Court’s October 8, 2019 order, like the July 12, 2019 order, issued

before entry of final judgment. But we need not decide whether the Cape May Greene


District Court’s July 12, 2019 order played no part in the process leading up to or
effecting the District Court’s much-earlier order granting Transco preliminary injunctive
relief. Instead, the District Court’s July 12, 2019 order was directed at Regec’s
contumacious litigation conduct. Jurisdiction under § 1292(a)(1) is thus lacking. Cf. In re
Pressman-Gutman Co., 459 F.3d 383, 393 (3d Cir. 2006) (“Instead of being injunctive in
character, the orders from which PGI appeals are better understood as being ‘restraints or
directions . . . concerning the conduct of parties or their counsel,’ unrelated to the
substantive relief sought. We have deemed orders of such character to fall outside of
section 1292(a)(1).”) (internal citation omitted).
8
  Even assuming, arguendo, that the July 12, 2019 order were potentially reviewable
under the merger rule, see In re Westinghouse Sec. Litig., 90 F.3d 696, 706 (3d Cir.
1996) (“Under the ‘merger rule,’ prior interlocutory orders merge with the final judgment
in a case, and the interlocutory orders (to the extent that they affect the final judgment)
may be reviewed on appeal from the final order.”), that rule does not apply here because
Regec did not appeal the District Court’s final judgment.
                                               9
doctrine permits review. The FAA provides grounds for immediate appeal distinct from

principles of ‘finality’ under 28 U.S.C. § 1291. See Mountain Valley Prop., Inc. v.

Applied Risk Servs., Inc., 863 F.3d 90, 93 (1st Cir. 2017). Certain of those grounds—

codified in 9 U.S.C. § 16(a)(1)(E) and 16(a)(3)—are present here because the District

Court adjudicated the parties’ competing motions to enforce and vacate the arbitration

award. Cf. Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 86 (2000) (“Section

16(a)(3) . . . preserves immediate appeal of any ‘final decision with respect to an

arbitration,’ regardless of whether the decision is favorable or hostile to arbitration.”);

V.I. Hous. Auth. v. Coastal Gen. Const. Servs. Corp., 27 F.3d 911, 913 (3d Cir. 1994)

(observing that where a district court has “simply vacated” an arbitration award, its order

doing so is “clearly appealable under subsection 16(a)(1)(E)”). We thus have jurisdiction

under the FAA to review the District Court’s October 8, 2019 order.

C.     We do not have jurisdiction to review any other orders as part of these appeals.

       In Regec’s opening brief, he identifies several orders from the District Court,

entered after October 8, 2019, that he would like reviewed as part of these appeals. In

particular, he references the District Court’s December 4, 2019 order approving

additional sanctions against Regec, its December 6, 2019 order striking Regec’s motion

to file an amicus brief, its December 11, 2019 judgment order, its December 20, 2019

order vacating the original judgment order and authorizing an amended judgment, and its




                                              10
April 24, 2020 order marking the amended judgment satisfied. See Regec Br. 1.9 At the

same time, Regec concedes that the Court’s “jurisdiction does not extend to the District

Court’s subsequent final judgment because the Cape May Greene doctrine does not

permit an appeal to ripen into an appeal from an order entered after the notice of appeal

was filed.” Regec Br. 9 n.9 (citing Marshall, 840 F.3d at 96).

       Regec’s concession is well taken. He did not file a notice of appeal relative to any

of the orders listed above, and the appeals at issue here were and remain incapable of

performing that future work. See Marshall, 840 F.3d at 98 (“Even when the Cape May

Greene doctrine permits the ripening of a premature appeal from a decision that is not yet

appealable, it does so only to permit review of that decision once it becomes appealable.

It does not permit review of subsequent rulings that were not (and could not have been)

designated in the notice of appeal.”). Critically, and as previously noted, Regec did not

appeal the District Court’s entry of final judgment. And the window in which to do so

has been closed for months. See Fed. R. App. P. 4(a)(1). As a consequence, the merger

rule is unavailable to Regec. We thus cannot review any orders—including those at issue

in previously dismissed appeals, see, e.g., C.A. Nos. 18-2071 (Aug. 28, 2018 order

dismissing appeal); 17-3521 (Feb. 16, 2018 order dismissing appeal)—other than the one

entered on October 8, 2019.10


9
  Regec also avers that his appeal at C.A. No. 19-1345 is “still pending.” Regec Br. 1. It
is not. On August 21, 2019—long before Regec filed his opening brief—we granted
Transco’s motion to dismiss that appeal for lack of appellate jurisdiction.

                                            11
                    III. The Merits of the Appeal at C.A. No. 19-3412

A.     The District Court had jurisdiction to rule on Transco’s motion to vacate.

       The District Court determined that it possessed supplemental jurisdiction under 28

U.S.C. § 1367(a) to rule on Transco’s motion to vacate. Subject to exceptions not

relevant here, § 1367(a) provides that in original-jurisdiction actions “the district courts

shall have supplemental jurisdiction over all other claims that are so related to claims in

the action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.”

       The District Court reasoned that Transco’s motion to vacate was covered by the

foregoing statutory language because the subject arbitration award “directly relates to

filings made in the course of this action, and thus to the action itself.” We agree with the

District Court’s assessment. The contract purportedly giving rise to the arbitration award

was, as conceded by Regec, formed as a result of litigation events in the condemnation

action. The relationality required by § 1367(a) was unquestionably present.11 Regec’s

jurisdictional challenge to the District Court’s October 8, 2019 order thus fails.12


10
   Regec should not be surprised by this jurisdictional ruling. Indeed, we previously
noted for his benefit that he could appeal an interlocutory order (there, the grant of partial
summary judgment) “when the District Court issues its final order resolving all claims.”
Transcon., supra, 709 F. App’x at 111 n.1; cf. In re Regec, 711 F. App’x 117, 118 (3d
Cir. 2018) (per curiam).
11
   Even if that conclusion were capable of producing a morsel of doubt, that morsel
would be crushed under the weight of our statement in New Rock Asset Partners v.
Preferred Entity Advancements,, 101 F.3d 1492, 1510 (3d Cir. 1996), that § 1367(a) must
“be read broadly to retain jurisdiction in [a] case in which substantial judicial resources
have produced a final decision on the merits.”
                                              12
B.     Transco used a proper method to serve its motion to vacate.

       Transco is not a resident of California, where the arbitration was purportedly

conducted. In such a scenario, the FAA states that service of a motion to confirm an

arbitration award should be performed by “the marshal of any district within which the

adverse party may be found in like manner as other process of the court.” 9 U.S.C. § 9.

Regec did not do that; he served Transco at its office in Texas using “Certified

Mail/Priority Mail.” SA 736. Nevertheless, Regec later challenged Transco’s motion to

vacate on the ground that it was served on him via email and regular mail, rather than by

the U.S. Marshal. Cf. 9 U.S.C. § 12 (“If the adverse party shall be a nonresident then the

notice of the application [to vacate an arbitration award] shall be served by the marshal of

any district within which the adverse party may be found in like manner as other process

of the court.”).

       The District Court concluded that Regec’s service-related challenge lacked merit,

and it relied on Greenwich Insurance Co. v. Goff Group, Inc., 159 F. App’x 409 (3d Cir.



12
   The District Court possessed jurisdiction as well because, as framed by Regec, his
motion to enforce—and, by extension, Transco’s motion to vacate—was premised on an
alleged breach of a contract between citizenship-diverse parties and an amount in
controversy well in excess of $75,000. See 28 U.S.C. § 1332(a)(1); cf. Vaden v. Discover
Bank, 556 U.S. 49, 66 (2009) (“[W]e read § 4 to convey that a party seeking to compel
arbitration may gain a federal court’s assistance only if, ‘save for’ the agreement, the
entire, actual ‘controversy between the parties,’ as they have framed it, could be litigated
in federal court.”). The District Court rightly derived its subject matter jurisdiction in this
case from the Natural Gas Act. That said, the prerequisites for diversity jurisdiction were
present from the get-go. Cf. Grupo Dataflux v. Atlas Glob. Grp., LP, 541 U.S. 567, 571
(2004).
                                              13
2005) (Roth, J.) to support that conclusion. Greenwich had in turn relied on Smiga v.

Dean Witter Reynolds, Inc., 766 F.2d 698, 707 (2d Cir. 1985), to hold that “[s]ervice of a

motion to confirm the arbitration award by a U.S. Marshal is unnecessary where a party

is already before the court.” 159 F. App’x at 411. Greenwich also had pointed to the fact

that the Federal Rules of Civil Procedure distinguish between service of a complaint and

service of a subsequently filed pleading. See id.

       We discern no error by the District Court. Service by the U.S. Marshal was not

necessary under the circumstances presented here. See Smiga, 766 F.2d at 707.

C.     Transco’s motion to vacate was timely.

       Regec filed his § 9 motion to confirm the arbitration award on July 8, 2019.

Under § 12 of the FAA, “[n]otice of a motion to vacate . . . an award must be served upon

the adverse party or his attorney within three months after the award is filed or

delivered.” Given our conclusion above that Transco was not required to avail itself of

the U.S. Marshals Service to perfect service under § 12, the motion to vacate was timely

based on Transco’s service in September 2019. SA 777.

D.     The District Court did not err in granting Transco’s motion to vacate.

       The District Court granted Transco’s motion to vacate the arbitration award based

primarily on its conclusions that “the parties never agreed to arbitrate and so the arbitrator

here had no jurisdiction,” and that “Transco received no notice of the ex parte arbitration

proceeding or opportunity to be heard, and . . . suffered prejudice as a result.” SA 34, 36.

The District Court also observed that this Court “has allowed courts to vacate an award if
                                             14
it is in ‘manifest disregard of the law.’” SA 33 (quoting Sherrock Bros. v.

DaimlerChrysler Motors Co., LLC, 260 F. App’x 497, 499 (3d Cir. 2008)).13 We

interpret the District Court’s conclusion that “the arbitrator here had no jurisdiction” as a

ruling under FAA § 10(a)(4) that Arbitrator Presley “exceeded [his] powers” and, on that

basis, we affirm the District Court’s October 8, 2019 order.14

       We first acknowledge that proving entitlement to relief under § 10(a)(4) will in the

main be a terribly difficult task, for it is not enough to show that the arbitrator

“committed an error—or even a serious error.” Oxford Health Plans LLC v. Sutter, 569

U.S. 564, 569 (2013). Rather, it is “only if the arbitrator acts outside the scope of his

contractually delegated authority—issuing an award that simply reflects his own notions

of economic justice rather than drawing its essence from the contract—may a court

overturn his determination.” Id. (quotation marks, alterations omitted).



13
  It is an open question whether “manifest disregard” is a valid ground for vacating an
arbitration award independent of § 10. Cf. Hall Street Assoc., LLC v. Mattel, Inc., 552
U.S. 576, 585 (2008) (opining that “[m]aybe the term ‘manifest disregard’ was meant to
name a new ground for review, but maybe it merely referred to the § 10 grounds
collectively, rather than adding to them,” and holding that “§§ 10 and 11 provide
exclusive regimes for the review provided by [the FAA]”). Hall Street provided no clear
answer, and a circuit split followed. We have “not yet weighed-in” on that split,
Whitehead v. Pulman Grp., LLC, 811 F.3d 116, 120-21 (3d Cir. 2016), and, given our
disposition here, it is unnecessary to do so today.
14
   Even if the District Court’s ruling were not susceptible to interpretation as a ruling
under § 10(a)(4), we could still, given our de novo review, see Sutter v. Oxford Health
Plans LLC, 675 F.3d 215, 219 (3d Cir. 2012), as amended (Apr. 4, 2012), affirm on the
basis of an independent, record-supported determination under § 10(a)(4), see Williams
v. Medley Opportunity Fund II, LP, 965 F.3d 229, 236 n.5 (3d Cir. 2020).
                                             15
       Despite that exacting standard, it is easily satisfied here. That is so because there

is no discernable agreement between the parties to arbitrate the dispute described by

Regec. And without an arbitration agreement, Arbitrator Presley was without power to

act. See Comprehensive Accounting Corp. v. Rudell, 760 F.2d 138, 140 (7th Cir. 1985)

(“If there had been no arbitration clause, or if the Rudells had claimed that the clause was

invalid and nevertheless the arbitrator had gone ahead and made an award against them,

he might well (in the first case, clearly would) have exceeded his powers.”); cf. Swanson

v. Wilford, Geske, & Cook, DC Civ. No. 19-cv-00117, 2019 WL 4575826, at *7 (D.

Minn. Aug. 30, 2019), report and recommendation adopted, 2019 WL 4573252 (Sept.

20, 2019) (vacating under FAA § 10(a)(4) an arbitration award issued by the Healing My

People Arbitration Association on the basis that, “[a]bsent an agreement between the

parties to be bound by arbitration, the arbiter necessarily ‘exceeds [his] powers’ because

he lacks any power to bind the parties by arbitration”).15 To put it another way,



15
   This is not the first and, it appears, not the last case in which a litigant has sought to
enforce a purported arbitration award issued by the Healing My People Arbitration
Association. See, e.g., Decormier v. Nationstar Servicers, LLC, DC Civ. No. 12-cv-
00062, 2020 WL 5257737, at *2 (E.D. Cal. Sept. 3, 2020) (describing a related
proceeding in which the plaintiff alleged that “Robert Presley and Healing my People[]
operate a sham arbitration service that preys upon unsuspecting debtors by issuing
fraudulent and false arbitration awards,” that “[t]hese awards do not result from
legitimate arbitrations where all the parties to the arbitration participate,” and that “these
awards are mere pieces of paper paid for by borrowers that have no legal effect”); Prince
v. TD Bank, N.A., DC Civ. No. 1:20-cv-00660, ECF No. 4 at 2 (S.D.N.Y. Mar. 23, 2020)
(directing plaintiff to show cause why his motion to confirm a Healing My People
arbitration award should not be denied “because the Court lacks subject-matter
jurisdiction to consider it, the defendants did not agree to arbitrate, and because the
                                                16
“arbitration is a matter of contract and a party cannot be required to submit to arbitration

any dispute which he has not agreed so to submit.” Steelworkers v. Warrior & Gulf Nav.

Co., 363 U.S. 574, 582 (1960).

       Thus, for the reasons just outlined, we will affirm the October 8, 2019 order of the

District Court granting Transco’s motion to vacate the arbitration award.16

                                     IV. In Conclusion

       We close with an observation that, after this Court permitted Transco rights-of-

way on the property owned by Regec, he would have been best served by striving for

clarity in making a case for maximum compensation. Instead, Regec opted for a strategy

of maximum obscurity and obfuscation. The fruits of that strategy include a judgment

reduced substantially by sanctions, and a streak of unsuccessful appeals that continues

today. We commend the District Court on its able and patient sifting through Regec’s

numerous filings, the bulk of which consisted of nothing more than a patchwork of legal

precepts that were not germane to the issues of the day.

                                            ***




motion is frivolous”); Orman v. Cent. Loan Admin. & Reporting, DC Civ. No. 19-cv-
04756, 2019 WL 6841741, at *7 (D. Ariz. Dec. 16, 2019) (sanctioning plaintiff who
sought to confirm a Healing My People arbitration award in which the “arbitrator, with
zero analysis and zero input from Respondents, summarily awarded [the plaintiff] over
$10 million, a figure that was not rooted in any factual or legal basis whatsoever”).
16
  The District Court’s imposition of sanctions against Regec, as part of the October 8,
2019 order, was an appropriate exercise of its inherent powers given Regec’s vexatious
conduct and repeated failure to satisfy sanctions awards. See Alexander v. United States,
                                             17
      In the appeal at C.A. No. 19-2738, we grant Transco’s motion to dismiss for lack

of jurisdiction. And in the appeal at C.A. No. 19-3412, we will affirm the order of the

District Court. We conclude, moreover, that Transco’s motion for reimbursement of

costs incurred to prepare the supplemental appendix is well-founded given the gaps in

Regec’s own appendix and it is, therefore, granted. That said, we remind Transco that it

may not recover costs for any documents included in its supplemental appendix which

are duplicative of documents contained in the appendix prepared by Regec.




121 F.3d 312, 316 (7th Cir. 1997) (“Courts have inherent powers to protect themselves
from vexatious litigation.”) (citing Chambers v. NASCO, Inc., 501 U.S. 32 (1991)).
                                           18